Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Vaughan, J.), entered January 23, 2001, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of conviction of the same court, rendered June 18, 1996, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the order is affirmed.
The defendant’s claim of ineffective assistance of counsel is without merit. Failure to advise a defendant of possible deportation consequences prior to accepting a plea agreement is not ineffective assistance of counsel (see People v Ford, 86 NY2d 397, 404). To the extent that the defendant claims on appeal that counsel affirmatively misstated the deportation consequences of his plea, such claim was not established by the *495defendant’s motion papers. Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.